Citation Nr: 1738582	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-13 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for colitis, as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active military service from May 1955 to May 1957.

This appeal comes to the Board of Veterans' Appeals (Board) from multiple rating decisions. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that service connection for prostate cancer is warranted.  He argues that he has this disability due to exposure to non-ionizing radiation while performing duties operating radar systems.  During his hearing, held in May 2017, and in written statements, he reports the following: he worked on a portable radar platform "A ANT PS" (presumably AN/TPS-1D) called "Tipsy Dog."  The radar was originally on a ship.  It was mounted in a small van on top of a 21/2 -ton truck.  The operator sat about six feet from the radar set.  He was not provided with any protective gear.  He worked as a radar operator for about a year and a half, protecting a Strategic Air Command base in Spokane, Washington.  Following separation from service he was an electrician.  He denied both any post-service exposure to radiation, and any family history of prostate cancer.  He was diagnosed with prostate cancer in 2012.  

With regard to the claim for colitis, the Veteran does not argue that this disability was incurred during service.  Rather, he argues that he developed colitis as a result of his radiation therapy for prostate cancer, and that service connection is therefore warranted on a secondary basis.  See 38 C.F.R. § 3.310 (2016).  

The Veteran's discharge (DD Form 214) shows that his military specialty was AAA (anti-aircraft artillery) radar crewman.

The Board has determined that additional development is required in order for there to be compliance with VA's duty to assist.  38 C.F.R. § 3.159.  The Board first notes that the Veteran's service treatment reports, and personnel records, are not available and may have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  See reports from the NPRC, dated in August 2010 and February 2012.  The RO has issued memorandums that these records are unavailable, and that any additional attempts to obtain them would be futile.  See memorandums, dated in September 2010 and April 2012.  

The Veteran does not qualify as a radiation-exposed veteran involved in radiation-risk activity, that is, either as a participant in a test of a nuclear device or in the occupation of Hiroshima or Nagasaki, Japan by U.S. forces during the period beginning on August 6, 1945 and ending on July 1, 1946.  See 38 C.F.R. § 3.309 (d)(3) (2016).  His claim is based on exposure to non-ionizing radiation, and it is therefore not covered by 38 C.F.R. §§ 3.309 and 3.311 (2016).  In this regard, the Court has taken judicial notice that radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Veteran has not submitted any medical evidence which links either of the claimed disabilities to exposure to non-ionizing radiation.  However, he has submitted several articles, received in July 2017, to show an etiological relationship between his exposure to non-ionizing radiation and his prostate cancer.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  These articles state inter alia that a study published in the February 2009 issue of the "International Journal of Cancer" showed that exposure to radar may have been related to an increase in the number of cancer deaths among the military personnel.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A medical manual, article, or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).

The Veteran has not yet been afforded an examination, and an etiological opinion has not been obtained.  Under the present circumstances, the Board finds that the Veteran should be afforded an examination, and that etiological opinions should be obtained.  McLendon. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine whether or not his prostate cancer is related to his service.  The claims file must be provided to the examiner in connection with the examination, and the examiner should indicate that the claims file has been reviewed.  

The examiner should be informed of the following: the Veteran's active duty was between May 1955 and May 1957.  He had duties during service as a AAA (anti-aircraft artillery) radar crewman which involved operating a mobile radar platform on a truck for about a year and a half, without any protective gear.  He was an electrician following service.  He denies any post-service exposure to radiation, and any family history of prostate cancer.  He was first diagnosed with prostate cancer in 2012.  

The examiner should provide opinions as to the following:

a) Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's prostate cancer was manifested during, or otherwise caused by, active duty service or any incident therein, to include as due to exposure to non-ionizing radiation.  Why or why not? 

b) The examiner is requested to comment upon the Veteran's submissions, and his assertion that exposure to non-ionizing radiation caused his prostate cancer.

2.  If, and only if, the examiner determines that the Veteran's prostate cancer is related to his service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's colitis was caused or aggravated by his prostate cancer, to include radiation treatment for prostate cancer.  Why or why not? 

3.  Readjudicate the claims.  If either of the benefits sought on appeal remains denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations, not previously provided, considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  The claims files should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




